OPINION OF THE COURT
RENDELL, Circuit Judge.
Richard C. Angino, Alice K. Angino, and King Drive Corporation (together “the Anginos”) brought this action against J. Thomas Van Wagner, Jeffery Smith, Richard Peffer, Middle Paxton Township, Jeffrey A. Ernico, Mette, Evans and Wood-side, P.C., Mary Jane Davis, and LightHeigel & Associates, Inc. (together “Defendants”) pursuant to 42 U.S.C. § 1983, alleging violations of their civil rights. The District Court, exercising jurisdiction pursuant to 28 U.S.C. § 1331, entered summary judgment in favor of all the Defendants. The Anginos now appeal.
We have jurisdiction to consider this appeal under 28 U.S.C. § 1291. Our review is plenary and we review the facts in the light most favorable to the party against whom summary judgment was entered. Bailey v. United Airlines, 279 F.3d 194, 198 (3d Cir.2002).
The Anginos contend that the enactment and interpretation of various land-use regulations in Middle Paxton Township deprived them of their constitutionally protected rights. Inasmuch as we write only for the parties, we will not further detail the factual background of the litigation. The District Court entered summary judgment without prejudice against the Anginos because they failed to avail themselves of available state procedures for challenging Defendants’ alleged actions and their failure to do so rendered the claim not ripe for adjudication. In its memorandum opinion of April 4, 2002, the District Court engaged in a thoughtful analysis and, after conducting a careful review of the record in this case, we find no fault with its reasoning or its ruling. Accordingly, we will affirm.